Citation Nr: 1219208	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-41 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for residuals of an injury to the left eye. 

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1973. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from March and August 2005 rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Specifically, in the March 2005 rating decision the RO granted service connection for residuals of a left eye injury and assigned an initial 10 percent disability rating effective March 14, 1995, the date of his claim for service connection.  In the August 2005 rating decision the RO denied a TDIU.  The Veteran perfected appeals to both the initial disability rating assigned and to the denial of a TDIU. 

The Veteran testified before the undersigned Veterans Law Judge during at a Travel Board hearing in June 2006.  A transcript of this proceeding has been associated with the claims file.  While at the June 2006 hearing the Veteran submitted additional statements as well as private and VA treatment records, mostly duplicative of evidence already contained in the claims file, along with a waiver of RO review.   

In a November 2007 decision, the Board denied both claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A single-judge March 2010 Memorandum Decision, vacated the Board's November 2007 decision and remanded the case to the Board for action consistent with the Court's decision, noting that the decision did not appear to include a discussion of the evidence submitted by the Veteran during the June 2006 Board hearing.  

Thereafter, the case was remanded by the Board in December 2010.  With regard to the left eye issue, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

The RO most recently issued a supplemental statement of the case in March 2012.  Subsequently, the Veteran submitted additional statements along with VA treatment records dated through May 2010 and private treatment records dated through March 2012.  These records were, notably, not considered in the most recent supplemental statement of the case.  However, in the April 2012 Informal Hearing Presentation the Veteran's representative waived RO consideration of all evidence submitted since the March 2012 supplemental statement of the case.  

As was noted in the December 2010 remand, in his December 2005 substantive appeal, during the June 2006 Travel Board hearing, and in an April 2010 statement, the Veteran claimed that the injury to his left eye caused his current vision problems and was the direct cause of additional disorders of the cranium, brain, left ear, left nose, heart, esophagus, and jaw (mouth and teeth) as the bony muscles have been affected. The issues of secondary service connection for additional residual disabilities to the cranium, brain, left ear, left nose, heart, esophagus, and jaw (mouth and teeth) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left eye disorder is productive of normal visual acuity and field vision testing, except for a mild field defect of the left eye in the superior/temporal area.  

2.  The Veteran does not have a service-connected right eye disorder, he does not have visual acuity 20/200 or less in each eye or peripheral field of vision in each eye of 20 degrees or less.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent for residuals of an injury to the left eye have not been met. 38 U.S.C.A. §§ 1155  , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159  , 4.1, 4.7, 4.20, 4.27, 4.84a, Diagnostic Codes (DC) 6009 and 6080 (effective prior to and beginning December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected residuals of an injury to the left eye is more disabling than currently evaluated.  

Factual Background

During the June 2006 Travel Board hearing, the Veteran testified that his eye was injured aboard the USS Independence; that his eye orbit was broken in several places, even though neither the medical reports nor the Navy doctor told him that it was broken; and that the Navy doctor told him that it would heal and would be normal.  However, after his injury in service it was not normal and that, at the time of his discharge examination in 1973, there was middle range hearing that was totally lost or zero calibrated by audiogram. Between 1973 and 1987, the density around his eye increased and the lid began twitching.  The fracture to the left eye orbit has pushed the muscle and tissue back into the brain and also brain injury has occurred.  As a result, the Veteran claimed that the injury to his left eye has caused his current vision problems and was the direct cause of left ear, left nose and jaw disorders as the bony muscles have been affected.  These additional residuals have resulted in the collapse of the left side of his mouth, causing problems with speaking and other problems with saliva and biting his tongue and the side of his mouth and also interfering with his respiration.  In fact, the Veteran maintained that photographs of his tongue show bite marks due to misalignment of his teeth as a result of his left eye injury and that he wears an eye patch to hold everything intact and to stop the cold air from causing contractive arterial problems.  Prior to being hit by a tractor trailer in February 1987, after which he was fired, the Veteran worked as a district sales manager and then as a store manager in retail show stores.  When he applied for jobs, the Veteran admitted that no one made reference to his service-connected left eye disability.  He was granted Social Security disability benefits effective from 1990. 

Service treatment records show that, in July 1983, the Veteran was treated for a history of trauma to the left zygoma and complaints of zygoma pain of four hours and nausea of two hours duration.  On examination, contusions over the brow and nose were found.  Pupils were equal, round, and reactive to light.  There was no clinical evidence of fracture, which was confirmed by x-rays, although inferior right orbital rim was questionable.  There was no notation about loss of consciousness.  The diagnosis was contusions and Darvon was prescribed for pain.  Four days after the altercation, the Veteran was interviewed and indicated that the other man, a black, had provoked the fight.  However, the Veteran's personal history revealed that, prior to his enlistment, his younger brothers had had some troubles with blacks on the streets and that, on one occasion, he was attacked while walking with his wife.  At boot camp, he had problems with adjustment to military routine and being away from his wife.  On board ship, the Veteran continued to have trouble getting use to military routine and being away from home.  He had felt very uncomfortable around blacks, particularly since the fight.  On mental status examination, he presented as an indecisive person who was depressed and felt that he could not handle his current situation.  His paranoid fears of trouble with blacks and being singled out were still prominent, adding to an already unbearable stress load.  He was diagnosed with inadequate personality, existing prior to entrance into service, and recommended for discharge as unsuitable for further service.  Two weeks after the fight, a yellowish stain was noted on the Veteran's cheek.  His August 1973 discharge examination report revealed that 20/20 vision in both eyes and normal clinical findings for the head, face, neck, scalp, nose, sinuses, mouth, ears and drums, eyes, pupils, ocular motility, lungs and chest, and heart.  The notations under dental defects and diseases were: "Class - 1, Type - 3, Qual." 

A June 1990 computed tomography (CT) of the skull revealed no fracture or other significant intracranial abnormality.  Post-service private medical records reflect that the Veteran was involved in motor vehicle accidents (MVAs) in February 1987, in 1988, and in April 1989. During a February 1993 private neurology consultation, the Veteran reported that he was in good health until 1987, when he was involved in an MVA.  He was hit from the left side by a semi-truck, did not lose consciousness, did not have any fractures, and was not hospitalized.  This consultation showed complaints of intermittent pain in the face.  

The Veteran submitted a claim for service connection for a left eye disorder.  In June 1995, the Veteran complained of difficulty with the left eye, head fluid fullness and facial bone shift and throbbing, irregular breathing, left lung vibration, tongue and palate numbness, and artery tightening and numbness over the whole left side of chest and scapula.  A July 1995 VA examination report shows that x-rays of the left eye orbit were negative, while chest x-rays revealed a 5 mm. nodule on the left.  The diagnosis was history of probable "Blow-out" facture of the left orbit, resolved, no sequela.  The RO originally denied service connection for a left eye injury by rating decisions dated in May and August 1995, but subsequently, by rating decision dated in March 2005 rating decision the RO granted service connection for a residuals of a left eye injury and assigned an initial 10 percent disability rating effective March 14, 1995, the date of the Veteran's claim for service connection.  The Veteran disagreed with this initial rating assigned and perfected this appeal.  


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
The Veteran filed his current claim on appeal in March 1995.  His 10 percent rating is currently assigned under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6080, pertaining to impairment of field of vision.  However, it appears that the Veteran's left eye disorder is more appropriately rated under 38 C.F.R. § 4.84a, DC 6009, pertaining to rating of one eye and to rating an unhealed injury of the eye.  

The Board notes that while the Veteran's appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Again, the Board notes that the Veteran filed his claim in March 1995; thus, the post-2008 regulation does not apply to his claim. 

Under the pre-2008 Rating Schedule, such injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent. 38 C.F.R. § 4.84a, DC 6009 (2008). 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required. 38 C.F.R. § 4.75. 

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).   In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V. 

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DC 6079. 

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye. 38 C.F.R. § 4.84a, Diagnostic Code 6078. 

Visual impairment can also be rated on the basis of loss of field of vision. 38 C.F.R. § 4.76.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (as in effect prior to December 10, 2008).  Here, there is no disease of the optic nerve, and loss of visual field has not been found.  Consequently, the criteria for rating based on visual field loss do not apply.

Relevant Medical Evidence

Evidence relevant to the severity of the Veteran's left eye disorder includes VA examination reports dated in July 1995, July 2000, June 2004, and January 2011.  

During a July 1995 VA examination, the Veteran reported being hit on the left eye by another person, and he also described a bruise to the left temple as a result of a 1987 motor vehicle accident.  Vision testing revealed left eye vision of 20/16.  X-rays of the left eye orbit were negative, while chest x-rays revealed a 5 mm. nodule on the left.  The examiner rendered a diagnosis of a history of a probable "[b]low-out" fracture of the left orbit, resolved with no sequelae. 

The report of a July 2000 VA eye examination reflects that the Veteran reported patching of the left eye due to sensitivity to sunlight; left ocular pain around the eyeball, mostly on the temporal side; feeling the eye muscle being tight on the left side; and blurry vision of the left eye in certain fields, mostly the upper temporal part of the visual field. An ocular examination revealed visual acuity without correction to 20/20 bilaterally. An examination of the pupils revealed no afferent pupillar defect. The Veteran had "full fields" on confrontation test on both sides. The examination of ocular motility was within normal limits. The Veteran did report having subjective moderate tenderness with palpation of the lower orbital rim, as well as the temporal side of the orbit on the left side. There was no sign of edema or erythema around the left eye. Upon a slit lamp examination, the examination of sclerae and conjunctivae revealed slight conjunctival injection on both sides, while the examination of the lenses revealed trace nuclear scleroses on both sides. A dilated fundus examination revealed a cup-to-disc ration of 0.25; otherwise, the rest of the examination was within normal limits on both sides. The diagnoses included trace nuclear sclerosis in both eyes, photophobia of the left eye of unknown etiology, and subjective ocular pain on the left side. 

In June 2004, the Veteran was seen by a VA optometrist with complaints of field vision distortion and accommodative spasms of the left eye. An examination revealed unaided visual acuity of 20/20+ in each eye, with no prescription needed for distance vision. The extraocular muscles all performed well. Field vision testing, however, did confirm a mild field defect of the left eye in the superior/temporal area, consistent with the orbital fracture of 1973. 

During the January 2011 VA examination the Veteran reported that his service-connected left eye disorder renders him unable to secure or follow a substantially gainful occupation.  The Veteran reported that the incurred an in-service trauma injury to the left side of his head in 1973.  His entry and exit examinations reportedly revealed unaided distance visual acuity of 20/20 in each eye.  

The Veteran's unaided distance visual acuity was reportedly 20/20-2 in each eye and with best correction he was 20/20+ in each eye.  His unaided near visual acuity was 20/100 in each eye and with best correction he was 20/20 in each eye.  His field of vision through confrontation revealed a small superior temporal field defect in the left eye.  There was no exophthalmos or enophthalmos in either eye.  The extraocular muscle motility was smooth and unrestricted.  His crystalline lenses were both clear.  There were no cells or flare in the anterior chambers.  The sclerae and conjunctivae were clear and quiet.  The dilated iris and pupils were round and regular.  

The dilated fundus examination revealed no peripheral retinal defects in either eye and both were fully attached.  Both macula areas were clear and flat.  The vitreous was clear and intact in both eyes.  Both optic nerves had a healthy appearance with well defined neural rim tissue, good color, and had normal C/D rations of 0.15 OD and 0.3 OS.  IOP readings at 2:11 p.m. were 14mmHg in each eye.  The diagnoses were 1) small superior temporal field defect of the left eye, and 2) presbyopia.

The examiner noted that the trauma incident to the Veteran's left side of his face had no residual effect on his visual capability as both eyes were still 20/20+ with very minor correction.  The small peripheral field defect of the left eye could be the result of the Veteran's numerous MVAs or also could be a congenital anomaly.  Therefore, the examiner opined that the Veteran's in-service trauma to the head or the small field defect did not render him unable to secure or follow a substantially gainful occupation.  In a May 2011 addendum the January 2011 VA examiner wrote that he had reviewed the claims file.   

Also of record are VA and private treatment records regarding the Veteran's complaints of left eye pain dated through March 2012.  Significantly, VA treatment records show complaints of left periorbital pain, possibly secondary to strain in April 1998 along with "somatization disorder out of control."  A June 1998 VA treatment record notes severe left eye photophobia.  A private eye examination in June 1999 noted numerous complaints of eye pain but the examiner noted that the eye examination was objectively normal and wrote that a somatization disorder was suspected.  A private treatment record from September 2001 indicates left eye vision of 20/20, with assessments of hyperopia and a history of a blowout fracture in 1973, by history. VA eye testing in December 2002 was entirely within normal limits, with an assessment of presbyopia rendered.   

During his June 2006 Travel Board hearing, the Veteran primarily stressed his contention that his service-connected disability was the main cause of a brain injury, as he indicated that the fracture of the eye orbit had pushed the muscle and tissue back into the brain. 

Analysis

Upon review of the medical evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's service-connected left eye disorder.  The Veteran has been shown consistently to have normal visual acuity, with no defects of field vision except for a mild field defect of the left eye in the superior/temporal area.  There is no indication whatsoever of concentric contraction to 15 degrees but not to 5 degrees, concentric contraction to 5 degrees, or homonymous hemianopsia. The Board must stress that this is a unilateral disorder, and as such the Board is constrained by the criteria for such disorders under DC 6009.

As described above, the other symptoms contemplated by DC 6009 are simply not demonstrated by the record.  The Board has also considered other potentially applicable diagnostic codes that might provide the Veteran a higher disability rating, but has found no avenue to further increase the rating. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Particularly, higher disability ratings are available under the diagnostic codes evaluating tuberculosis of the eye, glaucoma, benign and malignant new growths of the eyeball, conjunctivitis, and aphakia; however, none of these conditions have been demonstrated in the record as being associated with the Veteran's service-connected left eye disorder.  A higher rating is also available for bilateral ectropion, entropion, lagophthalmos and epiphora; however, none of these disabilities have been demonstrated in the record.  On that basis, a higher rating under any of the diagnostic codes evaluating these disabilities is also not warranted. 38 C.F.R. § 4.84a, DCs 6010-6018, 6020-6022, 6025, 6029. 

The Board recognizes that beginning December 10, 2008, the Rating Schedule provides for evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.   With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assigned.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent rating is warranted.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent rating is appropriate. 38 C.F.R. § 4.79, DC 6009.  The Board notes that the Veteran has had no incapacitating episodes with respect to his left eye injury residuals.  As such, regardless of the date of his claim, the Veteran cannot receive a higher rating under the new criteria.  He also cannot receive a higher rating based upon visual impairment because, as noted previously, his visual impairment does not warrant a higher rating under either new or old criteria.  Accordingly, the claim for an initial disability rating greater than 10 percent for residuals of an injury to the left eye is denied.

The Board has also considered his statements that his left eye disorder is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's left eye disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings were non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed left eye disorder and the appeal is denied.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, the Board notes that the Veteran's service-connected left eye disorder has not resulted in marked interference with employment or frequent periods of hospitalization.

In this case, the schedular evaluation is adequate.  Furthermore, the January 2011 VA examiner opined that the Veteran's in-service trauma to the head or the small field defect did not render him unable to secure or follow a substantially gainful occupation.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left eye disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of March 14, 1995, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for residuals of an injury to the left eye is denied.  


REMAND

As was noted both above and in the December 2010 remand, the Veteran claims that the in-service injury to his left eye caused his current vision problems and was the direct cause of additional disorders of the cranium, brain, left ear, left nose, heart, esophagus, and jaw (mouth and teeth) as the bony muscles have been affected.  The Board referred these issues to the RO for adjudication in the December 2010 remand.  The Board also noted that if service connection were established for these additional disorders secondary to the in-service injury to his left eye, depending on the evaluation assigned, the Veteran's then service-connected disabilities might satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Thus, the Board found that the Veteran's service connection claims were inextricably intertwined with his increased rating and TDIU claims and that they must be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  As such, the Board found that the Board's resolution of the TDIU issue, at this juncture, would be premature pending additional development. 

Unfortunately, the RO has not yet adjudicated the additional disorders claimed to be secondary to the in-service injury to his left eye.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 268.  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that the TDIU issue is not ready for appellate review and must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's service-connection claims referred to in the Introduction. 

2. If, and only if, service connection for any additional disability is found to be warranted schedule a VA examination to ascertain whether a TDIU is warranted. The Veteran's claim file and a copy of this remand should be made available to the examiner for review and the examiner should indicate in the examination report that such review was accomplished. All necessary studies and tests must be conducted and the results reported in detail.  The examiner should fully describe all symptoms and manifestations of all of the Veteran's newly service-connected disabilities. Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left eye alone, or together with his other newly service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation. 

All clinical findings should be described in detail and the rationale for any opinion expressed or conclusion reached should be provided in a printed report. 

3. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


